Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 11 and 20 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnorr, John Anthony (US-20200395117-A1, hereinafter simply referred to as Schnorr).

Regarding independent claims 1 and 11, Schnorr teaches:
A method for segmenting a medical image (e.g., ANN system and method for object segmentation, or classification of at least one image of one or more patients in Schnorr) comprising a visual representation of an anatomical structure (e.g., an image comprises texture, shape, size, color, of anatomy in Schnorr) (See at least Schnorr, ¶ [0023], FIG. 1, 5 – 8; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…"), the method comprising: receiving, via a first encoder neural network (e.g., Filters encode specific aspects of the input data at a height level in Schnorr), the medical image (See at least Schnorr, ¶ [0023, 0123], FIG. 1, 5 – 8; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…"); generating, via the first encoder neural network, a representation (e.g., during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804 in Schnorr) of the medical image, the representation indicating a plurality of features extracted from the medical image (See at least Schnorr, ¶ [0023, 0123], FIG. 1, 5 – 8; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…"); receiving, at a decoder neural network (e.g., a decoding phase for recovery and detection in Schnorr), the representation of the medical image (See at least Schnorr, ¶ [0023, 0123], FIG. 1, 5 – 8; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816…"); and generating, via the decoder neural network, a mask (e.g., FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input in Schnorr) for segmenting the anatomical structure from the medical image based on the representation of the medical image (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816…", "…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"); wherein the decoder neural network is pre-trained to learn a shape prior (e.g., One or more training sets are used to train the network enabling the segmentation of follicle by size, shape, volume…from images (e.g., 2D, 3D, etc.) in Schnorr) associated with the anatomical structure using training data representing a shape distribution of the anatomical structure (e.g., the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes in Schnorr) (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"), and the pre-trained decoder neural network is used to constrain (e.g., via estimated predictions determined by one or more decoding schemes in Schnorr) an output of the first encoder neural network during training of the first encoder neural network (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…").
Schnorr teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schnorr taught in separate embodiments for the desirable and advantageous purpose of meeting the need for improving the performance of ART through an efficient management of IVF as well as systematic improvements in the identification, counting, measurement, and differential tracking of the growth follicles and the determination of the optimal timing for OI with the goal to maximize the pregnancy rate while simultaneously minimizing the risk of multiple pregnancies, as discussed in Schnorr (See ¶ [0021]); thereby, helping to improve the overall system robustness and the quality of patient experience by meeting the need for improving the performance of ART through an efficient management of IVF as well as systematic improvements in the identification, counting, measurement, and differential tracking of the 

Regarding independent claim 20, Schnorr teaches:
A method of training a neural network system (e.g., Recurrent Neural Network (RNN) in Schnorr) for image segmentation (e.g., via image segmentation module 506 in Schnorr) (See at least Schnorr, ¶ [0023, 0123], FIG. 1, 5 – 8; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…"), the method comprising: training a decoder neural network (e.g., a decoding phase for recovery and detection in Schnorr) to learn a shape prior (e.g., One or more training sets are used to train the network enabling the segmentation of follicle by size, shape, volume…from images (e.g., 2D, 3D, etc.) in Schnorr) associated with an anatomical structure (e.g., an image comprises texture, shape, size, color, of anatomy in Schnorr) using training data representing a shape distribution of the anatomical structure (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"), wherein the training of the decoder neural network comprises: the decoder neural network receiving a representation of a medical image (e.g., an image comprises texture, shape, size, color, of anatomy in Schnorr) comprising a visual representation of the anatomical structure (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"), the representation indicating a plurality of features (e.g., One or more training sets are used to train the network enabling the segmentation of follicle by size, shape, volume…from images (e.g., 2D, 3D, etc.) in Schnorr) of the medical image (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"); the decoder neural network predicting a segmentation mask (e.g., the trained CNN 814 generates an output for an estimated signal y′ 816 for each test image 818…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 in Schnorr) based on the representation (See at least Schnorr, ¶ [0023, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"); and the decoder neural network adjusting its parameters (e.g., softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle) in Schnorr) to minimize a loss between the predicted segmentation mask and a ground truth associated with the segmentation mask (See at least Schnorr, ¶ [0023, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"); and training an encoder neural network (e.g., Filters encode specific aspects of the input data at a height level in Schnorr) utilizing the pre-trained decoder neural network (See at least Schnorr, ¶ [0023, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"), wherein the encoder neural network is trained iteratively (e.g., The training of a CNN requires many iterations to optimize network parameters in Schnorr) (See at least Schnorr, ¶ [0023, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…") and, during a present iteration of the training: the pre-trained decoder neural network generates a present version of a segmentation mask associated with a training image (e.g., the trained CNN 814 generates an output for an estimated signal y′ 816 for each test image 818…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 in Schnorr) based on a representation of the training image predicted by the encoder neural network in a preceding iteration of the training (See at least Schnorr, ¶ [0023, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…"); the encoder neural network updates its parameters (e.g., via data augmentation, CNN iterations, network parameters being updated through backpropagation in Schnorr) to predict an adjustment to the representation of the training image based on the present version of the segmentation mask generated by the decoder neural network and a ground truth associated with segmentation mask (e.g., during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804…data augmentation comprises one or more image rotation of the training sets for robustness to rotations…the trained CNN 814 generates an output for an estimated signal y′ 816 for each test image 818 provided as input to the first convolution layer. Subsequently, a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 in Schnorr) (See at least Schnorr, ¶ [0023, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4); and an adjusted version of the representation of the training image is obtained (e.g., During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output in Schnorr) based on the (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).
Schnorr teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schnorr taught in separate embodiments for the desirable and advantageous purpose of meeting the need for improving the performance of ART through an efficient management of IVF as well as systematic improvements in the identification, counting, measurement, and differential tracking of the growth follicles and the determination of the optimal timing for OI with the goal to maximize the pregnancy rate while simultaneously minimizing the risk of multiple pregnancies, as discussed in Schnorr (See ¶ [0021]); thereby, helping to improve the overall system robustness and the quality of patient experience by meeting the need for improving the performance of ART through an efficient management of IVF as well as systematic improvements in the identification, counting, measurement, and differential tracking of the growth follicles and the determination of the optimal timing for OI with the goal to maximize the pregnancy rate while simultaneously minimizing the risk of multiple pregnancies.


Regarding dependent claims 2 and 12, Schnorr teaches:
wherein the first encoder neural network is trained iteratively (e.g., The training of a CNN requires many iterations to optimize network parameters in Schnorr) and, during a present iteration of the training: the pre-trained decoder neural network generates a segmentation mask associated with a training image based on a representation of the training image generated by the first encoder neural network in a preceding iteration of the training (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4); and the first encoder neural network predicts an adjustment to the representation of the training image based on the segmentation mask generated by the decoder neural network and a ground truth associated with segmentation mask (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 3 and 13, Schnorr teaches:
wherein the adjustment to the representation of the training image is predicted by the first encoder neural network based on a gradient descent of a loss function (e.g., CNNs are trained with stochastic gradient descent (SGD) – an iterative method for optimizing a differentiable objective function (e.g., loss function), a stochastic approximation of gradient descent optimization in Schnorr) (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 4 and 14, Schnorr teaches:
wherein the training of the first encoder neural network comprises deriving an initial representation of the training image (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4) and providing the initial representation of the training image to the decoder neural network so as to obtain an initial prediction of the segmentation mask (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 5 and 15, Schnorr teaches:
wherein multiple instances of the first encoder neural network and the decoder neural network are arranged in a cascading manner (e.g., The detection process comprises a cascade CNN base method in Schnorr) in the neural network system (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 6 and 16, Schnorr teaches:
wherein the training of the first encoder neural network is performed using a recurrent neural network (RNN) (e.g., CNNs, such as Recurrent Neural Networks (RNNs) in Schnorr) and each iteration of the training corresponds to a respective unrolling of the RNN (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 7 and 17, Schnorr teaches:
wherein the decoder neural network is co-trained with a second encoder neural network (e.g., training in an end-to-end manner in Schnorr) and the co-training comprises: the second encoder neural network receiving a training image and generating an output to indicate a plurality of features of the training image (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4); the decoding neural network predicting a segmentation mask associated with the training image based on the output of the second encoder neural network (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4); and the second encoder neural network and the decoder neural network adjusting their respective parameters based on a loss function (e.g., neural network uses different loss functions such as Euclidean loss and softmax loss in Schnorr) associated with the segmentation mask (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 8 and 18, Schnorr teaches:
wherein the decoder neural network is pre-trained without a corresponding encoder neural network (e.g., by using one or more open frameworks in Schnorr) and the pre-training comprises: the decoder neural network receiving a latent representation of a training image (e.g., by computing a loss and the gradient of the loss with respect to the trainable variables in Schnorr) as an input (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4); the decoder neural network predicting a segmentation mask associated with the training image based on the latent representation (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4); and the decoder neural network adjusting its parameters (e.g., via data augmentation, CNN iterations, network parameters being updated through backpropagation in Schnorr) to minimize a loss between the predicted segmentation mask and a ground truth (e.g., softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle) in Schnorr) associated with the segmentation mask (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claims 9 and 19, Schnorr teaches:
wherein the representation of the medical image generated by the first encoder neural network comprises a latent variable (e.g., by computing a loss and the gradient of the loss with respect to the trainable variables in Schnorr) (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).

Regarding dependent claim 10, Schnorr teaches:
wherein the mask generated by the decoder neural network comprises a binary mask (e.g., binary masks in Schnorr) (See at least Schnorr, ¶ [0023, 0093, 0115, 0123, 0126], FIG. 1, 5 – 8, 9; "…processing of at least one image containing one or more patient's reproductive anatomy…the ensemble comprises object segmentation, or classification of at least one image acquired from an imaging modality using at least one ANN…the ensemble comprises feature extraction or phenotyping of one or more patients from an electronic health or medical record…", "…During training, a CNN is adjusted or trained so that the input data leads to a specific output estimate. The CNN is adjusted using back propagation based on a comparison of the output estimate and the ground truth (i.e., true label) until the output estimate progressively matches or approaches the ground truth. The CNN is trained by adjusting the weights (w) or parameters between the neurons based on the difference between the ground truth and the actual output…", "…softmax layer 740 generates a distribution over the class labels (e.g., non recruitable or recruitable follicle) by minimizing the cross-entropy loss between the predicted labels (i.e. recruitable follicle) and ground truth labels (i.e., a priori segmented recruitable follicle)…", "…The framework comprises a follicle localization encoding phase using one or more random projection, a CNN based regression model to capture one or more relationship between a US image and the encoded signal y…during training, the ground truth locations of follicles are indicated by a pixel-wise binary annotation map 804. In various embodiments, one or more encoding scheme 806 converts a follicle location from the pixel space representation of image 802 to a compressed signal y 808…a decoding scheme 820 is used to estimate the ground truth follicle location prediction 822 by performing L.sub.1 minimization recovery on the estimated signal y′ 816, with one or more sensing matrix 824, determined by one or more decoding schemes…", "…the tracking framework learns a correlation filter specifically for each tracked follicle, training on features extracted by the CNN 902, 904…from one or more CNN network segmentation processes…FollicleTrack 906 takes as input one or more segmented images (e.g., 814, 822 of FIG. 8)…enabling the segmentation of follicle by size, shape, volume…CNN 902 produces one or more set of masks and feature maps, per at least one frame of image input…" Also, see at least ¶ [0108] and FIG. 4).










Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O. OSIFADE whose telephone number is (571) 272 – 0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666